Citation Nr: 0940199	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  01-01 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain to 
include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric condition to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a neurological 
disorder to include as due to an undiagnosed illness.

7.  Entitlement to service connection for an eye disorder to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for a respiratory 
disorder to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a menstrual 
disorder to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1984 to 
August 1989 and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In September 2006, the Board remanded these matters to the RO 
for further action.  The RO continued the denial of each 
claim (as reflected in the July 2009 supplemental statement 
of the case (SSOC)) and returned these matters to the Board 
for further appellate consideration.

The issues of entitlement to service connection for joint 
pain, chronic fatigue, memory loss, a sleep disorder, a 
psychiatric disorder and neurological disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, VA 
received a request from the Veteran that her appeal be 
withdrawn on the issues of entitlement to service connection 
for an eye disorder, headaches, a respiratory disorder and 
menstrual disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met with respect to the issues of 
entitlement to service connection for an eye disorder, 
headaches, a respiratory disorder and menstrual disorder.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a September 2008 letter, the Veteran withdrew from appeal 
the issues of entitlement to service connection for an eye 
disorder, headaches, a respiratory disorder and menstrual 
disorder.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to those 
issues. Accordingly, the Board does not have jurisdiction to 
review the noted issues, and the appeal is dismissed insofar 
as those issues are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to 
service connection for an eye disorder, headaches, a 
respiratory disorder and menstrual disorder.


REMAND

The Board observes that evidence associated with the 
Veteran's claims folder indicates that she currently receives 
disability benefits from the Social Security Administration 
(SSA).  See VA mental health examination dated in June 2009.  
Where VA has actual notice of the existence of records held 
by SSA, which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In 
addition, the duty to assist a claimant in obtaining records 
held by SSA is not limited to issues involving 
unemployability status or severity of service-connected 
disorders, but extends to claims for service connection.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
of Appeals for Veterans Claims (Court) held that SSA records 
could not be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  Id. at 187-88.  In the present case, it is 
not clear whether the Veteran's outstanding SSA records 
contain evidence pertaining to her claims on appeal.  
However, since there is no indication to the contrary, the 
Board concludes that a remand is necessary to obtain any SSA 
disability determinations and records associated with the 
determination.

A September 2006 Board remand requested that the Veteran be 
provided with a Gulf War examination to include any 
appropriate examinations to ascertain the identity and 
etiology of any of the claimed disorders that may be present.  
The Veteran was provided with a VA Gulf War Protocol 
examination in March 2008.  The examiner determined that 
there were no physical findings or abnormal test results that 
would indicate the Veteran had a sleep disorder.  He deferred 
a diagnosis to the psychiatric division.  The Veteran 
underwent a mental health examination in June 2009.  However, 
the examiner failed to provide an opinion regarding the 
Veteran's complaints of a sleep disorder.  Based on the 
foregoing, the Board finds that additional development is 
necessary in accordance with the Board's previous remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

With respect to the VA mental health examination in June 
2009, the examiner did not provide an etiological opinion on 
whether the Veteran's psychiatric disorders are related to 
military service.  As the VA mental health treatment record 
dated in June 2004 notes that the physician believes that the 
Veteran's Gulf War trauma played a major role in her 
development of symptoms, the Board has determined that an 
etiological opinion is necessary to decide the claim. See 38 
C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once the VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).

The Board also finds that the Veteran should be provided with 
another neurological examination.  The June 2009 VA 
examination for neurological disorders noted that that there 
was no evidence of memory loss on examination and he deferred 
the etiological opinion to the psychiatry VA examination.  
The examiner did not discuss whether the evaluation of the 
Veteran indicated that she had any other neurological 
disorder.  In addition, the examination report revealed that 
the examiner did not review the claims file.  Thus, the Board 
finds that the Veteran should be provided with another VA 
neurological examination.  See Barr, 21 Vet. App. at 311 (VA 
must provide an adequate examination or notify the claimant 
why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of disability 
determination(s) and any medical 
records used by that agency in making 
such determination(s) on behalf of the 
Veteran for SSA benefits purposes.  Any 
such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder. 

2.	The RO should provide the Veteran with 
another VA neurological examination.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
neurological disorder found on 
examination is at least as likely as 
not (i.e., a fifty percent or greater) 
attributable to a known clinical 
diagnosis.  The examiner should provide 
a complete rationale for all 
conclusions reached.   Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	The RO should provide the claims folder 
to the VA examiner who conducted the VA 
mental health examination in June 2009 
for an opinion.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any sleep disorder and chronic fatigue 
is attributable to a known clinical 
diagnosis.  The examiner should also 
provide an opinion on whether the 
Veteran's schizoaffective disorder is 
as likely as not (i.e., a 50 percent or 
greater probability) related to active 
military service to include any 
incidents in service or any 
symptomatology shown in service.  The 
examiner is requested to include a 
rationale for all conclusions and 
confirm that the claims file was 
available for review. 

4.	If the examiner who conducted the June 
2009 VA examination is unavailable, 
then the RO should provide the Veteran 
with a VA examination to determine the 
etiology of the Veteran's 
schizoaffective disorder or any other 
psychiatric disorder found on 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
offer an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that 
any sleep disorder and/or chronic 
fatigue is attributable to a known 
clinical diagnosis.  The examiner 
should also provide an opinion on 
whether the Veteran's schizoaffective 
disorder is as likely as not (i.e., a 
50 percent or greater probability) 
related to active military service to 
include any incidents in service or any 
symptomatology shown in service.  The 
examiner should include a rationale for 
his or her conclusions and confirm that 
the claims file was available for 
review.  

5.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the Veteran's claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


